Name: 2014/837/EU: Council Decision of 27 November 2014 determining certain direct financial consequences incurred as a result of the cessation of the participation of the United Kingdom of Great Britain and Northern Ireland in certain acts of the Union in the field of police cooperation and judicial cooperation in criminal matters adopted before the entry into force of the Treaty of Lisbon
 Type: Decision
 Subject Matter: economic policy;  European Union law;  Europe;  European construction;  information technology and data processing;  natural and applied sciences;  information and information processing;  social affairs;  EU finance
 Date Published: 2014-11-28

 28.11.2014 EN Official Journal of the European Union L 343/17 COUNCIL DECISION of 27 November 2014 determining certain direct financial consequences incurred as a result of the cessation of the participation of the United Kingdom of Great Britain and Northern Ireland in certain acts of the Union in the field of police cooperation and judicial cooperation in criminal matters adopted before the entry into force of the Treaty of Lisbon (2014/837/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 36 on transitional provisions (hereinafter Protocol No 36), annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, and in particular the third subparagraph of Article 10(4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Under Protocol No 36, the United Kingdom had the possiblity to notify to the Council, by 31 May 2014, that it does not accept the powers of the Commission and of the Court of Justice, introduced by the Treaty of Lisbon, with respect to acts of the Union in the field of police cooperation and judicial cooperation in criminal matters which had been adopted before the entry into force of the Treaty of Lisbon. (2) By letter to the President of the Council dated 24 July 2013, the United Kingdom notified the Council that it does not accept the powers of the Commission and of the Court of Justice introduced by the Treaty of Lisbon in the field of police cooperation and judicial cooperation in criminal matters. As a consequence, the relevant acts in the field of police cooperation and judicial cooperation in criminal matters cease to apply to the United Kingdom on 1 December 2014. (3) The United Kingdom may notify its wish to participate in the acts which have ceased to apply to it. (4) The United Kingdom has indicated its intention to notify its wish to participate in some of those acts. (5) In accordance with the second subparagraph of Article 10(4) of Protocol No 36, the Council should, on a proposal from the Commission, determine the necessary consequential and transitional arrangements. The Council may also, on the basis of the third subparagraph of Article 10(4), determine that the United Kingdom should bear the direct financial consequences necessarily and unavoidably incurred as a result of the cessation of its participation in those acts. (6) As the United Kingdom has not notified the Council of its wish to participate in Council Decisions 2008/615/JHA (1) and 2008/616/JHA (2) and Council Framework Decision 2009/905/JHA (3) (hereinafter the PrÃ ¼m Decisions), they will cease to apply to the United Kingdom as from 1 December 2014. However, given the practical and operational significance of the PrÃ ¼m Decisions to the Union for public security, and more particularly for law enforcement and the prevention, detection and investigation of criminal offences, the Council decided by Decision 2014/836/EU (4) that the United Kingdom is to undertake a full business and implementation case in order to assess the merits and practical benefits of the United Kingdom rejoining the PrÃ ¼m Decisions and the necessary steps for it to do so, the results of which are to be published by 30 September 2015. If the business and implementation case is positive, the United Kingdom will decide, by 31 December 2015, whether to notify the Council, within the following four weeks, of its wish to participate in the PrÃ ¼m Decisions, in accordance with Article 10(5) of Protocol No 36. (7) Funds from the Programme Prevention of and Fight against Crime, established by Council Decision 2007/125/JHA (5), have been allocated to the United Kingdom for two projects related to Decisions 2008/615/JHA and 2008/616/JHA, first concerning the implementation by the United Kingdom of the PrÃ ¼m DNA Exchange, with a maximum co-funding of EUR 961 019 granted to the Home Office, and second concerning the PrÃ ¼m Fingerprint Evaluation by the United Kingdom, with a maximum co-funding of EUR 547 836 granted to the Home Office. This amounts to a total of EUR 1 508 855. (8) In case the United Kingdom does not respect one of the deadlines set out in Article 2 of Decision 2014/836/EU, or decides not to participate in the PrÃ ¼m Decisions, it should repay, as a direct financial consequence necessarily and unavoidably incurred as a result of the cessation of its participation in the PrÃ ¼m Decisions, the sums actually paid by the Commission as a contribution from the general budget of the Union for the implementation of those Decisions. (9) In accordance with the third subparagraph of Article 10(4) of Protocol No 36, the United Kingdom is participating in the adoption of this Decision and is bound by it, HAS ADOPTED THIS DECISION: Article 1 In case the United Kingdom does not respect one of the deadlines set out in Article 2 of Decision 2014/836/EU, or decides not to participate in the PrÃ ¼m Decisions, it shall repay to the general budget of the Union the sums, up to EUR 1 508 855, received under the Programme Prevention of and Fight against Crime. Article 2 This Decision shall enter into force on 1 December 2014. Done at Brussels, 27 November 2014. For the Council The President A. GIACOMELLI (1) Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 1). (2) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12). (3) Council Framework Decision 2009/905/JHA of 30 November 2009 on accreditation of forensic service providers carrying out laboratory activities (OJ L 322, 9.12.2009, p. 14). (4) Council Decision 2014/836/EU of 27 November 2014 determining certain consequential and transitional arrangements concerning the cessation of the participation of the United Kingdom of Great Britain and Northern Ireland in certain acts of the Union in the field of police cooperation and judicial cooperation in criminal matters adopted before the entry into force of the Treaty of Lisbon (see page 11 of this Official Journal). (5) Council Decision 2007/125/JHA of 12 February 2007 establishing for the period 2007 to 2013, as part of General Programme on Security and Safeguarding Liberties, the Specific Programme Prevention of and Fight against Crime (OJ L 58, 24.2.2007, p. 7).